DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/696,779, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The limitation a first closure fastener extending from a collar of the garment to a lower torso portion of the garment on a first side of the garment; a second closure fastener extending from the collar of the garment to the lower torso portion of the garment on a second side of the garment; a plurality of vents disposed on the outer layer of the garment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 4,404,460) in view of MCFARLANE (US 2011/0313497) in view of Reinhard (US 2008/0275291) in view of Pezzimenti et al. (US 2017/0245560) in view of Besner (US 2009/0312822) in further view of Li et al. (US 2010/0004720).
Regarding claim 1-2 and 4-6, Kerr discloses a thermal body suit (fig.1), comprising: a garment (fig.1) comprising an outer layer (fig.5 and 7; outside layer of suit 10), an insulation layer (fig.5; insulation 64 and part of the insulative that incircles the insulation 64 in fig.5; it is disclosed that there is outer layer 65), and an inner layer (fig.5 and 7; inner layer of suit 10), wherein the insulation layer (insulation 64) and the insulation layer is  disposed between the outer layer and the inner layer (fig.5 and fig.7); a controller (control 60) comprising an input mechanism configured to receive instructions for selecting a desired temperature of the plurality coils (the user can instruct the system by knob 60a and that may be input mechanism). Kerr discloses different fasteners at different location of the suit (fig.1).  However, Kerr does not disclose a middle layer being disposed between the outer layer and the inner layer ; a first closure fastener extending from a collar of the garment to a lower torso portion of the garment on a first side of the garment; a second closure fastener extending from the collar of the garment to the lower torso portion of the garment on a second side of the garment; a plurality of vents disposed on the outer layer of the garment; the plurality of vents comprises a plurality of individual vent groupings, wherein each vent grouping includes a pair of vents evenly spaced and oriented parallel to each other; wherein the garment comprises a first arm vent grouping disposed on a first arm sleeve of the garment and a second arm vent grouping disposed on a second arm sleeve of the garment, wherein the garment further comprises: a first upper leg vent grouping disposed above a knee portion of a first leg sleeve of the garment and a first lower leg vent grouping disposed below a knee portion of the first leg sleeve of the garment; and a second upper leg vent grouping disposed above a knee portion of a second leg sleeve of the garment and a second lower leg vent grouping disposed below the knee portion of the second leg sleeve of the garment; for the coils to be FIR coils; and a USB port disposed on the outer layer of the garment, wherein the USB port is in electrical communication with the FIR infrared coils and the wherein first closure fastener and the second closure fasteners are zippers.
MCFARLANE teaches a garment includes aerogel insulation layer and also a middle layer separate the insulating layer and the heating/cooling system [0008]. MCFARLANE further teaches having the benefit of moisture wicking or an antimicrobial base layer [0031].
Reinhard teaches protection suit having several zippers (fig.10) with a first closure fastener (zipper 16 on the top left side) extending from a collar of the garment to a lower torso portion of the garment on a first side of the garment (fig.10); a second closure fastener (zipper 16 on the top right side) extending from the collar of the garment to the lower torso portion of the garment on a second side of the garment (fig.10).
Pezzimenti teaches a vented garment that comprises many vent configurations including the plurality of vents comprises a plurality of individual vent groupings, wherein each vent grouping includes a pair of vents evenly spaced and oriented parallel to each other (fig.11-16); wherein the garment comprises a first arm vent grouping disposed on a first arm sleeve of the garment and a second arm vent grouping disposed on a second arm sleeve of the garment (fig.16), wherein the garment further comprises: a first upper leg vent grouping disposed above a knee portion of a first leg sleeve of the garment (fig.14) and a first lower leg vent grouping disposed below a knee portion of the first leg sleeve of the garment (fig.14); and a second upper leg vent grouping disposed above a knee portion of a second leg sleeve of the garment and a second lower leg vent grouping disposed below the knee portion of the second leg sleeve of the garment (fig.14).
Besner teaches a far infrared heat emitting device comprising a plurality of FIR coils (fig.10; the heating device 30) disposed in the insulation layer, the plurality of FIR coils sandwiched between the outer layer and the inner layer wherein said FIR coils are adapted to produce heat [0044].  Besner also teaches that far infrared (FIR) heat emitting devices that generate heat in the form of FIR radiation that is emitted and transferred both by radiation and conduction to a human's skin surface for conduction into and penetration beneath the skin.  Due to the wavelength of FIR heat waves, the FIR waves can penetrate more deeply into and beneath the skin surface to provide curative, pain relieving effects for tissue beneath the surface of the skin [0005].
Li teaches universal Serial Bus (USB) as one of the suitable forms of accepting a power supply [0011].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Kerr with middle insulating layer as taught by MCFARLANE for the purpose of safety; with a different zipper arrangements as taught by Reinhard for the purpose of accessibility; with different vent configurating as taught by Pezzimenti for the purpose of ventilation; with FIR coil that is adapted to warm the body as taught by Besner for the purpose of pain relieve effect in the addition to warming the body; and with universal Serial Bus (USB) port for electrical communication as taught by Li since universal Serial Bus (USB) is very well-known type of connector that is used for connecting electronic devices in the art.
Regarding claim 3, Kerr/ MCFARLANE / Reinhard/ Pezzimenti / Besner/ Li teaches the thermal body suit of claim 1, further comprising a temperature sensor configured to independently measure a current temperature of a wearer of the garment and a current temperature of the plurality of FIR coils. The sensor 59 is configured to independently measure a current temperature of a wearer of the garment and a current temperature of the plurality coils (fig.6 of Kerr). The examiner notes that the claim does not require for the temperature to be measured independently simultaneously. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. The Examiner suggests for the Applicant to include specific structure that allows the functional limitation of the claim. 
Regarding claim 7, Kerr/ MCFARLANE / Reinhard/ Pezzimenti / Besner/ Li teaches the thermal body suit of claim 1, wherein the FIR coils are arranged to define a plurality of separated air pockets (the air gap pocket on the left and right of insulation 64 in fig.5 of Karr) within the insulation layer (fig.4 and 5 of Kerr).
Regarding claim 8, Kerr/ MCFARLANE / Reinhard/ Pezzimenti / Besner/ Li teaches the thermal body suit of claim 1, wherein the middle layer comprises a wicking, moisture absorbing material ([0031] of MCFARLANE).
Regarding claim 9, Kerr/ MCFARLANE / Reinhard/ Pezzimenti / Besner/ Li teaches the thermal body suit of claim 1, wherein the middle layer defines a secondary insulation layer (610) comprising an insulating material ([0036] of MCFARLANE).
Regarding claim 10, Kerr/ MCFARLANE / Reinhard/ Pezzimenti / Besner/ Li does not teach the middle layer comprises a heat reflecting material. The Applicant has not disclosed any criticality or unpredictable result of this specific selection of material. It would have been obvious to one having ordinary skill in the art at the time the application effectively filed to have any material including heat reflecting material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Kerr/ MCFARLANE / Reinhard/ Pezzimenti / Besner/ Li teaches the thermal body suit of claim 1, wherein the middle layer comprises a bactericidal material ([0031] of MCFARLANE).
Regarding claim 12, Kerr/ MCFARLANE / Reinhard/ Pezzimenti / Besner/ Li teaches the thermal body suit of claim 1, wherein the controller is removably secured to the USB port, wherein the controller is configured to be in electrical communication with the FIR coils when the controller is secured to the USB port via a connecting cable. The combination device provides for the controller to be removably connected to the USB port (fig.8 of Kerr).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGIST S DEMIE/Primary Examiner, Art Unit 3794